ALD-181                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1229
                                       ___________

                          IN RE: MICHAEL D. DELBRIDGE,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                         (Related to W.D. Pa. 2:05-cr-00135)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 6, 2017
              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                              (Opinion filed: April 24, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       On June 13, 2007, Petitioner, Michael Delbridge, pleaded guilty in the United

States District Court for the Western District of Pennsylvania to possession with the

intent to distribute five grams or more of crack cocaine, in violation of 21 U.S.C. §

841(a)(1), (b)(1)(B)(iii). On March 26, 2006, while Delbridge was on federal pretrial

release, Delbridge was stopped by police in Fayette County, Pennsylvania. During the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
stop, police seized crack cocaine from Delbridge and, at issue here, $256.55 in U.S.

currency, two cell phones, and a wallet. The Government thereafter obtained a second

superseding indictment, charging Delbridge with possession with the intent to distribute

crack cocaine on March 26, 2006. On May 4, 2009, Delbridge filed a motion for return

of the personal property seized by state police on March 26, 2006, pursuant to Federal

Rule of Criminal Procedure 41(g). With the consent of the Government (and with the

exception of his request for interest on the seized cash), the District Court granted

Delbridge’s motion. See U.S.A. v. Delbridge, W.D. Pa. 2:05-cr-00135 (order entered on

May 15, 2009). Delbridge thereafter filed a motion for return of property in the Fayette

County Court of Common Pleas, which Delbridge claims has not been adjudicated.

Delbridge has filed a petition for a writ of mandamus, requesting that this Court order the

Court of Common Pleas of Fayette County to grant his motion for return of property.

       Under the All Writs Act, Congress has conferred jurisdiction on this Court to issue

writs of mandamus only “in aid of” our jurisdiction. 28 U.S.C. § 1651(a). It is thus well-

settled that we may issue such writs only if there is an independent basis for subject

matter jurisdiction. See United States v. Christian, 660 F.2d 892, 894 (3d Cir. 1981)

(explaining that, “[b]efore entertaining” a petition for a writ of mandamus, “we must

identify a jurisdiction that the issuance of the writ might assist”).

       There is no such basis here. Delbridge does not allege any action or omission by a

United States District Court within this Circuit over which we might exercise our

supervisory authority by way of prohibition or mandamus. Cf. 660 F.2d at 895 (“‘The
                                               2
focal question posed for a Court of Appeals by a petition for the issuance of a writ is

whether the action of the District Court tends to frustrate or impede the ultimate exercise

by the Court of Appeals of its appellate jurisdiction granted in some other provision of

the law.’”) (citation omitted) (emphasis added). Nor does he allege any action or

omission by a federal officer, employee, or agency that a United States District Court

might have mandamus jurisdiction to address in the first instance. 1 See 28 U.S.C. § 1361

(“The district courts shall have original jurisdiction of any action in the nature of

mandamus to compel an officer or employee of the United States or any agency thereof

to perform a duty owed to the plaintiff.”) (emphasis added).

       Instead, Delbridge asks us to exercise our mandamus jurisdiction over a state court

to compel it to act on his motion for return of property. We do not have jurisdiction to

grant that request. See In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam)

(explaining that District Court “had no jurisdiction” to “issue a writ of mandamus

compelling action by a state official”); see also White v. Ward, 145 F.3d 1139, 1139

(10th Cir. 1998) (per curiam) (explaining that a federal court “lack[s] jurisdiction to

direct a state court to perform its duty”).


1
 We note that the District Court ordered that “[t]he government shall make the
appropriate arrangements for return of the requested property.” In its response to
Delbridge’s motion, the Government stated that it had contacted the Uniontown Police
Department and was awaiting information about the whereabouts of Delbridge’s
property. Delbridge does not assert that the Government has failed to follow the District
Court’s order, and Delbridge does not seek mandamus relief related to the Government’s
actions. In any event, Delbridge would have other adequate means to obtain relief if he
were to seek redress based on alleged inaction by the Government
                                              3
       Accordingly, because we lack jurisdiction to grant the relief that Delbridge

requests, we will dismiss his petition.




                                             4